Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 4, 2016

                                    No. 04-15-00698-CR

                                     James GLESSNER,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 13-1379-CR-C
                        The Honorable William Old, Judge Presiding


                                       ORDER
      Appellant’s pro se motion for access to appellate record is hereby granted.




                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of October, 2016.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court